                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT

RICHARD WEST and JOSEPH       )
BRUYETTE, individually and    )
on behalf of a class of       )
similarly situated persons,   )
                              )
          Plaintiffs,         )
                              )
          v.                  )     Case No. 2:19-cv-81
                              )
AL GOBEILLE, Vermont          )
Secretary of Human Services, )
MARTHA MAKSYM, Vermont Deputy )
Secretary of Human Services, )
MICHAEL TOUCHETTE, Vermont    )
Department of Corrections     )
Commissioner, BENJAMIN WATTS, )
Vermont Department of         )
Corrections Health Services   )
Director, in their official   )
capacities, and CENTURION     )
OF VERMONT, LLC,              )
                              )
          Defendants.         )

                         OPINION AND ORDER

     This case is a putative class action brought on behalf of

Vermont inmates and detainees who have been diagnosed with

chronic Hepatitis C Virus (HCV).   The Complaint alleges that,

contrary to the prevailing standard of medical care, Defendants

have refused to provide available and effective treatment because

the treatment is expensive.   The Complaint seeks declaratory and

injunctive relief so that class members can begin receiving

appropriate care.

     Defendants assert that recent policy changes meet the

standard of care.   They also contend that the named Plaintiffs’
claims are moot because they have either been offered care or are

no longer incarcerated.    Plaintiffs argue that Defendants’

policies and practices continue to violate constitutional

standards, and that their claims survive a mootness challenge

because they are seeking to represent a class.

     Pending before the Court are Defendants’ motion to dismiss

for lack of subject matter jurisdiction and Plaintiffs’ motion to

certify the class.    For the reasons set forth below, the motion

to dismiss is denied and the motion to certify is granted.

                   Factual and Procedural Background

     The following facts are alleged in the Complaint unless

otherwise noted.    The named Plaintiffs seek to represent a class

comprised of inmates and detainees in the custody of the Vermont

Department of Corrections (DOC) who have been diagnosed with

chronic HCV.   HCV is a highly communicable disease that scars the

liver and can cause other severe health issues, including cancer

and death.   Defendants include officials of the DOC and the

Vermont Agency of Human Services (AHS), as well as the contracted

prison healthcare provider, Centurion of Vermont, LLC

(“Centurion”).   The Complaint alleges that Defendants are denying

or withholding curative HCV medications from Vermont inmates

without medical justification in order to avoid the associated

costs.

     Beginning in 2011, the Food and Drug Administration approved


                                   2
a series of breakthrough treatments for chronic HCV.       Prior to

that time, the recommended treatment options for chronic HCV were

accompanied by significant adverse side effects, including liver

failure, memory loss, and death.       The new treatments, known as

Direct Acting Anti-Viral drugs (DAAs), achieve a de facto cure (a

Sustained Virologic Response) in more than 90% of cases.

Treatment with DAAs generally consists of taking a single pill

orally each day for 8-12 weeks.    DAAs are now the medical

standard of care for individuals with chronic HCV, except for

those patients with a short life expectancy who cannot be saved

by DAA treatment, liver transplantation, or another directed

therapy.

     The Complaint claims that Plaintiffs Richard West and Joseph

Bruyette each have a life expectancy of more than one year, and

that they requested DAA treatment from the DOC or officials

acting on its behalf.   At the time of the Complaint, their

requests had allegedly been denied.

     As of May 2019, DOC data showed that over 250 inmates in its

care had chronic HCV.   The majority were allegedly denied DAA

treatment.   According to DOC policy, inmates could only receive

DAAs if they were certain to be imprisoned for at least one year

from date of the treatment request.       The Complaint alleges that

inmates were also denied treatment due to unnecessary testing,

alleged refusals to receive DAAs, and punitive or other non-


                                   3
medical reasons.

     Plaintiffs claim that Defendants’ reasons for denying

treatment are in conflict with the standard of care and are not

medically justified.   They further claim that Defendants’ policy

or practice with respect to inmates suffering from chronic HCV

shows deliberate indifference to serious medical needs, thereby

violating the inmates’ constitutional rights.      Plaintiffs bring

their claims under the Eighth and Fourteenth Amendments and the

Americans with Disabilities Act.       The state agency (DOC and AHS)

Defendants are sued in their official capacities, and the

Complaint requests declaratory and injunctive relief.

     Defendants have moved to dismiss and have opposed class

certification.   The motion to dismiss argues that West and

Bruyette are not entitled to relief because their claims are

moot.   West has served his sentence and is no longer an inmate.

He also allegedly refused treatment.      With respect to Bruyette,

Defendants submit that he had already been identified for

treatment when the Complaint was filed.      Defendants further argue

that Plaintiffs have failed to state a claim under the ADA

because they are not alleging a denial of treatment based on a

disability.   The motion for class certification is opposed as

premature and insufficient.

     Plaintiffs dispute some of the factual assertions in the

motion to dismiss, particularly with respect to questions of


                                   4
treatment refusal.    Plaintiffs also contend that exceptions to

the mootness doctrine apply to named plaintiffs in a class

action.    Finally, Plaintiffs defend their motion for class

certification as a straightforward application of the qualifying

factors.

                             Discussion

I. Motion to Dismiss

     A.    Subject Matter Jurisdiction

     Among the pending matters, the Court must first address the

motion to dismiss, and specifically the question of subject

matter jurisdiction.    See Przespo v. United States Post Office,

177 F. Supp. 3d 793, 795 (W.D.N.Y. 2016) (“A motion questioning

the Court’s subject matter jurisdiction must be considered before

other challenges since the Court must have jurisdiction before it

can properly determine the merits of a claim.” (quoting

Djordjevic v. Postmaster Gen., U.S. Postal Serv., 911 F. Supp.

72, 74 (E.D.N.Y. 1995)).    “Where jurisdiction is lacking . . .

dismissal is mandatory.”    United Food & Commercial Workers Union

v. CenterMark Props. Meriden Square, Inc., 30 F.3d 298, 301 (2d

Cir. 1994); see also Fed. R. Civ. P. 12(h)(3).

     “A case is properly dismissed for lack of subject matter

jurisdiction under Rule 12(b)(1) when the district court lacks

the statutory or constitutional power to adjudicate it.”

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).       The

                                  5
plaintiff bears the burden of establishing beyond a preponderance

of the evidence that subject matter jurisdiction exists.         Id.;

Luckett v. Bure, 290 F.3d 493, 497 (2d Cir. 2002).         “In reviewing

a Rule 12(b)(1) motion to dismiss, the court ‘must accept as true

all material factual allegations in the complaint, but [the court

is] not to draw inferences from the complaint favorable to

plaintiff[ ].’”     Tiraco v. New York State Bd. of Elections, 963

F. Supp. 2d 184, 190 (E.D.N.Y. 2013) (quoting J.S. ex rel. N.S.

v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir. 2004)).         In

resolving a motion to dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1), a district court may refer to

evidence outside the pleadings.         Makarova, 201 F.3d at 113.

          1.      Standing

     Defendants’ motion argues that the named Plaintiffs lack

standing because their claims are moot.         Though standing and

mootness may be interrelated, they are not the same.          The Court

first reviews the question of standing.

     Standing consists of three fundamental elements.         See Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).        First, the

plaintiff must have suffered an injury in fact, and the injury

must be to “a legally protected interest which is (a) concrete

and particularized and (b) actual or imminent, not conjectural or

hypothetical.”     Id.   The second element requires “a causal

connection between the injury and the conduct complained of—the


                                    6
injury has to be fairly traceable to the challenged action of the

defendant, and not the result of the independent action of some

third party not before the court.”    Id.   “Third, it must be

likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision.”    Id. at 561.   The plaintiff

carries the burden to establish these elements of constitutional

standing, which are to be “evaluated at the time the complaint is

filed.”   Access 4 All, Inc. v. Trump Int'l Hotel & Tower Condo.,

458 F. Supp. 2d 160, 167 (S.D.N.Y. 2006); see also Lujan, 504

U.S. at 570 n.5 (noting that “standing is to be determined as of

the commencement of suit”).

     With respect to the first element, Plaintiffs allege that

they both were suffering injuries as of the filing of the

Complaint because neither had received DAA treatment.    Indeed,

the Complaint claims that both West and Bruyette were in a DOC

facility, had been diagnosed with untreated chronic HCV, and that

DOC and Centurion repeatedly and continuously denied them DAA

treatment.   The Complaint further alleges, citing evidence-based

research, that untreated HCV carries with it a substantial risk

of future harm in the form of liver damage or other serious

health effects.

     Defendants contend that Bruyette was not being denied

treatment at the time the case was filed, and have submitted

evidence beyond the Complaint for support.    Plaintiffs dispute


                                 7
Defendants’ characterization of that evidence, which consists

primarily of Bruyette’s prison grievance process.     On April 8,

2019, Bruyette received a response to his grievance indicating

that it had been “Denied.”    ECF No. 34 at 8.   The narrative

portion of the grievance decision instructed Bruyette to “work

with the medical team in your current facility,” and that out-of-

state inmates like Bruyette would be “reviewed and triaged for

initiation of treatment.”    Id.   These statements, together with

the grievance denial, do not establish that Bruyette either

received or was slated to receive DAA treatment by the time the

Complaint was filed in May 2019.

     Defendants submit that West lacks standing because in August

of 2018 he allegedly refused blood testing, thereby negating the

element of causation.   At the outset, Plaintiffs challenge the

assertion that additional testing was necessary, since West’s

medical records reportedly show multiple diagnostic blood draws.

ECF No. 45 at 10-11 n.6.    Plaintiffs also note that West formally

requested treatment at least six times between August 2018 and

February 2019.   Finally, Plaintiffs contend that West’s alleged

refusal of care constitutes a factual dispute, as he does not

recall any such refusal.     Id. at 11 n.8.   And even without an

alleged refusal of blood testing, West would not have qualified

for treatment under the DOC policy allegedly in effect prior to

December 2018 because his release date was less than a year away.


                                   8
     The Court finds that both Bruyette and West have satisfied

the first two elements for standing.    Injury in fact is

sufficiently alleged since both inmates were likely to suffer

imminent harm if appropriate treatment was denied.    Because DAA

treatment has been proven effective, Plaintiffs have also

asserted sufficient allegations of causation.    Defendants’

evidentiary submissions do not establish either that treatment

was provided or that either inmate refused to be treated.

     The third element for standing is redressability.      At issue

is whether Plaintiffs’ respective diseases would be favorably

impacted by declaratory and injunctive relief.    Defendants argue

that West’s disease would not have improved with treatment while

he was incarcerated, as he was due for release weeks after the

Complaint was filed.   The essential question for standing,

however, is whether Plaintiffs’ illnesses were being properly

treated when the Complaint was filed.    Outcomes after that date

are assessed as a matter of mootness, not standing.    See Samele

v. Zucker, 324 F. Supp. 3d 313, 327 (E.D.N.Y. 2018) (“Standing

relates to whether a litigant has a personal stake at the

commencement of an action, while mootness ensures that the

litigant’s interest exists ‘throughout the life of the lawsuit.’”

(quoting Comer v. Cisneros, 37 F.3d 775, 797–98 (2d Cir. 1994)).

Plaintiffs have alleged that DAAs are effective treatment, and

that they were not receiving such treatment when this action was


                                 9
filed.   Plaintiffs have therefore met their burden with respect

to redressability, and Defendants’ motion to dismiss for lack of

standing is denied.

            2.   Mootness

     Defendants also move to dismiss on the basis of mootness.

Their motion contends that the entire case is moot because

injunctive relief at this point will not aid either of the

individually-named Plaintiffs.   Plaintiffs concede that on May

28, 2019, one week after the Complaint was filed, Bruyette was

due to initiate DAA treatment.   It is also undisputed that West

is no longer in DOC custody.   Nonetheless, given that this is a

putative class action, the question remains whether inmates with

chronic HCV are being properly treated.

     “[A] case is moot when the issues presented are no longer

live or the parties lack a legally cognizable interest in the

outcome.”    Cty. of Los Angeles v. Davis, 440 U.S. 625, 631 (1979)

(quoting Powell v. McCormack, 395 U.S. 486, 496 (1969) (internal

quotation marks omitted)).   In other words, “under the general

rule of mootness, courts’ subject matter jurisdiction ceases when

an event occurs during the course of the proceedings or on appeal

that makes it impossible for the court to grant any effectual

relief whatever to a prevailing party.”    County of Suffolk, N.Y.

v. Sebelius, 605 F.3d 135, 140 (2d Cir. 2010) (internal quotation

marks and citation omitted).   In class actions, however, “an


                                 10
individual plaintiff may continue to represent the interests of

others even after any prospect of individual recovery has

vanished.”   Comer, 37 F.3d at 798 (quoting 13A Charles A. Wright,

et al., Federal Practice and Procedure § 3533.9, at 391 (1984 &

Supp. 1994)).   As the Supreme Court has explained:

     There may be cases in which the controversy involving
     the named plaintiffs is such that it becomes moot as to
     them before the district court can reasonably be
     expected to rule on a certification motion. In such
     instances, whether the certification can be said to
     ‘relate back’ to the filing of the complaint may depend
     upon the circumstances of the particular case and
     especially the reality of the claim that otherwise the
     issue would evade review.

Sosna v. Iowa, 419 U.S. 393, 402 n.11 (1975).    Accordingly,

courts have developed exceptions to mootness for class actions,

including: the defendant voluntarily ceases the injury-causing

conduct in an attempt to evade judicial scrutiny; the claims are

inherently transitory; or the claims are capable of repetition,

yet evading judicial review.   Samele, 324 F. Supp. 3d at 327.

     Plaintiffs argue that the claims in this case are inherently

transitory and should relate back to the filing of the Complaint.

The Court agrees.   The inherently transitory exception applies to

a putative class action if “(1) it is uncertain that a claim will

remain live for any individual who could be named as a plaintiff

long enough for a court to certify the class; and (2) there will

be a constant class of persons suffering the deprivation

complained of in the complaint.”     Salazar v. King, 822 F.3d 61,


                                11
73 (2d Cir. 2016).   “Where class claims are inherently

transitory, ‘the termination of a class representative’s claim

does not moot the claims of the unnamed members of the class.’”

Samele, 324 F. Supp. 3d at 330 (quoting Gerstein v. Pugh, 420

U.S. 103, 110 n.11 (1975)).

     Plaintiffs submit that the prison population in Vermont is

itself transitory.   For support, they cite a report from October

2015 showing that the average minimum sentence for prisoners

convicted of a felony was less than two years for a “straight”

sentence and under one year for a sentence that is “split”

between incarceration and probation.   ECF No. 45 at 24.   For

those convicted of a misdemeanor, the average was 49 days for

“straight” sentences and 44 days for “split” sentences.      Id.

Plaintiffs also note the impact of reintegration furloughs and

earned credits, both of which can reduce incarceration time.       The

Second Circuit has considered inmate claims as inherently

transitory when presented with similar time-lines.    See, e.g.,

Zurak v. Regan, 550 F.2d 86, 89–93 (2d Cir. 1977) (applying the

exception to a class of prisoners defined as those serving

sentences that were at most two years).   Furthermore, the

proposed class includes pretrial detainees, most of whom will

spend less time in prison than sentenced inmates.    See, e.g.,

Gerstein, 420 U.S. at 111 n.11.

     As the Seventh Circuit has noted, “the essence of the


                                  12
[inherently transitory] exception is uncertainty about whether a

claim will remain alive for any given plaintiff long enough for a

district court to certify the class.”       Olson v. Brown, 594 F.3d

577, 582 (7th Cir. 2010).       The facts of this case bear out that

uncertainty.       Although Plaintiffs filed their motion for class

certification at the same time as the Complaint, the claims of

the two named Plaintiffs were mooted within weeks of those

filings.       Selection of newly-named Plaintiffs risks the same

outcome, as inmates such as West may be released, or like

Bruyette can be readily screened and deemed eligible for DAAs.1

       With respect to “the constant existence of a class of

persons suffering the alleged deprivation,” the Court has no

doubt that given the number of inmates and detainees who

reportedly suffer from chronic HCV, “counsel has other clients

with a continuing live interest in the issues.”       Zurak, 550 F.2d

at 91-92.       Defendants have tried to head off that conclusion by

citing a change in DOC treatment policy effective December 2018.

The change expands access to DAAs, though still does not extend

treatment to all inmates and detainees diagnosed with chronic

HCV.       The legal adequacy of Defendants’ current practice



       1
      The Court is not suggesting that Defendants will
intentionally “pick off” a named Plaintiff and identify him or
her for treatment in order to moot the claim. Nonetheless,
Bruyette’s experience demonstrates that an individual can be
rapidly identified and provided treatment, thus rendering the
ailing inmate class highly dynamic.

                                    13
constitutes a merits issue to be explored and resolved later in

the case.

     Plaintiffs also rely on the “relation back” doctrine to

avoid Defendants’ mootness challenge.   Relation back occurs upon

certification of the class, which the Court addresses and

resolves in Plaintiffs’ favor in Section II below.    See Klein on

behalf of Qlik Techs., Inc. v. Qlik Techs., Inc., 906 F.3d 215,

223 (2d Cir. 2018), cert. dismissed sub nom. Cadian Capital

Mgmt., LP v. Klein, 139 S. Ct. 1406 (2019) (“though a class

technically does not exist before it has been certified, ‘where

the class is not certified until after the claims of the

individual class representatives have become moot, certification

may be deemed to relate back to the filing of the complaint in

order to avoid mooting the entire controversy.’” (quoting

Robidoux v. Celani, 987 F.2d 931, 939 (2d Cir. 1993)).     When

relation back is applied, the claims of the class members survive

even though the claims of the individual class representative(s)

have become moot.   See id.; Comer, 37 F.3d at 799.

     Relation back applies “[u]nder appropriate circumstances,”

which may include cases that are “inherently transitory.”     Comer,

37 F.3d at 799.   For reasons discussed above, this is such a

case.   Consequently, a cause of action exists for those inmates

and detainees who, as with Bruyette and West in the days prior to

the filing of the Complaint, are allegedly being denied


                                14
appropriate treatment for chronic HCV in violation of their

constitutional rights.   The motion to dismiss for lack of subject

matter jurisdiction is denied.

      B.   ADA Claim

      Bruyette and West brought their ADA claims individually,

rather than as class representatives.     Because Bruyette is

receiving DAA treatment and West has been released from custody,

Plaintiff have agreed to voluntarily dismiss Count II of the

Complaint.   ECF No. 45 at 15 n.9.    The Court construes that

agreement as a motion under Fed. R. Civ. P. 15(a)(2), and

dismisses Plaintiffs’ ADA claim in Count II without prejudice.

      C.   Defendant Gobeille

      Defendants inform the Court that Defendant Al Gobeille is no

longer Commissioner of the Agency of Human Resource.     Under

Federal Rule of Civil Procedure 25(d), a public officer’s

successor is automatically substituted as a party.     Once

Defendants name Gobeille’s successor, the Court will order

amendment of the caption.   See Fed. R. Civ. P. 25(d).

II.   Motion for Class Certification

      Given that the Court has subject matter jurisdiction over

the Complaint, the next issue is class certification under Rule

23 of the Federal Rules of Civil Procedure.     Rule 23 authorizes

named plaintiffs to proceed on behalf of a class in three

distinct situations: when the rights of either the potential


                                 15
class members or the party opposing the class would be harmed by

piecemeal litigation, Fed. R. Civ. P. 23(b)(1); where the class

seeks injunctive or declaratory relief against a party who has

“acted or refused to act on grounds that apply generally to the

class,” Fed. R. Civ. P. 23(b)(2); and where questions common to

the class predominate over individual questions and class

adjudication would be superior to other available methods of

resolving the controversy, Fed. R. Civ. P. 23(b)(3).    See Houser

v. Pritzker, 28 F. Supp. 3d 222, 240–41 (S.D.N.Y. 2014).

Plaintiffs seek to certify a class under Rule 23(b)(2).

     “The class action is ‘an exception to the usual rule that

litigation is conducted by and on behalf of the individual named

parties only.’”   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

348 (2011) (quoting Califano v. Yamasaki, 442 U.S. 682, 700-01

(1979)).   “In determining the propriety of a class action, the

question is not whether the plaintiff or plaintiffs have stated a

cause of action or will prevail on the merits, but rather whether

the requirements of Rule 23 have been met.”    Eisen v. Carlisle &

Jacquelin, 417 U.S. 156, 178 (1974) (internal citations and

quotation marks omitted).   The party seeking class certification

“must affirmatively demonstrate his compliance with” Rule 23 by a

preponderance of the evidence.   Id. at 350.   “The class action

device is particularly well-suited in actions brought by

prisoners due to the ‘fluid composition’ of the prison population


                                 16
. . . [and] generally tend[s] to be the norm in actions such as

this.”   Clarkson v. Coughlin, 783 F. Supp. 789, 797 (S.D.N.Y.

1992).

     Plaintiffs propose a class that would include all persons:

(1) who are in DOC custody; (2) who have been incarcerated for at

least 14 days or have completed their initial healthcare

screening, whichever occurs first; (3) who have been diagnosed

with chronic HCV and are candidates for DAA treatment under the

current standard of care; and (4) for whom DAA treatment has been

or will be denied or withheld based on considerations that

deviate from the medical standard of care.   Reasons for deviation

under the fourth category may include, but are not limited to:

consideration of time left before release from DOC custody or an

indefinite release date; a disciplinary record; a history of

substance abuse or mental health issues; the acquisition of

tattoos while incarcerated; and disease severity.

     Under Rule 23, a proposed class must meet separate

requirements set forth in Rules 23(a) and 23(b).    The Rule 23(a)

prerequisites to a class action are: “(1) the class is so

numerous that joinder of all members is impracticable, (2) there

are questions of law or fact common to the class, (3) the claims

or defenses of the representative parties are typical of the

claims or defenses of the class, and (4) the representative

parties will fairly and adequately protect the interests of the


                                17
class.”    Fed. R. Civ. P. 23(a).      These requirements are often

referred to as numerosity, commonality, typicality, and adequacy

of representation.      See General Tel. Co. v. EEOC, 446 U.S. 318,

330 (1980).      The Second Circuit has imposed an additional

“implied requirement of ascertainability.”        Brecher v. Republic

of Arg., 806 F.3d 22, 24 (2d Cir. 2015).

     A.     Rule 23(a) Requirements

            1.     Ascertainability

     “A class is ascertainable when defined by objective criteria

that are administratively feasible and when identifying its

members would not require a mini-hearing on the merits of each

case.”    Id. at 24-25.    Here, Plaintiffs have identified such

criteria.    Specifically, the question of custody is readily

available from the DOC.      Time of incarceration is also easily

determined.      An HCV diagnosis may be obtained through a blood

test, and there is an existing group within the DOC that has

already been diagnosed.      Those under treatment, and those denied

treatment, should be a matter of DOC record.

     Defendants contend that the matter of ascertainability, and

indeed the question of class certification generally, cannot be

determined without discovery.      That discovery would include an

evaluation of the current treatment policy, which Defendants

claim the Complaint overlooks.        As noted above, the adequacy of

the current policy is a merits question that need not be resolved


                                      18
at the certification stage.     See, e.g., Amgen Inc. v. Connecticut

Ret. Plans and Trust Funds, 133 S. Ct. 1184, 1194-95 (2013).     The

Court finds that, based upon the current record, Plaintiffs have

satisfied the requirement of ascertainability.

          2.    Numerosity

     To establish numerosity, “the class [must be] so numerous

that joinder of all members is impracticable.”    Fed. R. Civ. P.

23(a)(1); accord Sykes v. Mel S. Harris & Assocs. LLC, 780 F.3d

70, 80 (2d Cir. 2015).   In the Second Circuit, numerosity is

presumed for a class of forty or more plaintiffs.     See Shahriar

v. Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 252 (2d Cir.

2011).   Plaintiffs admit that the exact number of putative class

members is not yet known.     Nonetheless, the DOC estimates that at

any given time there are approximately 250 people in its custody

with chronic HCV.   Plaintiffs contend that the DOC’s length-of-

custody requirement excludes three quarters of those people from

receiving DAA treatment, and that in any event the class consist

of over 100 people.   Moreover, given that the proposed class

includes pretrial detainees, the transitory nature of the class

makes joinder of all members impracticable.    These facts render

the proposed class sufficiently numerous.

          3.    Commonality

     The commonality requirement is satisfied if “there are

questions of law or fact common to the class.”    Fed. R. Civ. P.


                                  19
23(a)(2).    The claims “must depend upon a common contention . . .

of such a nature that it is capable of classwide resolution—which

means that determination of its truth or falsity will resolve an

issue that is central to the validity of each one of the claims

in one stroke.”     Wal-Mart Stores, Inc., 564 U.S. at 350.   The

claims pertain to treatment of chronic HCV.     While reasons for

denial of treatment may vary among class members, a fundamental

common question is whether persons in DOC custody are being

treated according to the standard of care.      See id. (noting that

“for purposes of Rule 23(a)(2) even a single common question will

do” (citations and alterations omitted)); see also, e.g., Hoffer

v. Jones, 323 F.R.D. 694, 698 (N.D. Fla. 2017) (concluding that

class of inmates with chronic HCV had common claims since the

relief sought was “limited to changing Defendant’s policies and

practices” and the Defendants had not “shown why differences in

symptoms and treatment considerations should preclude awarding

such class-wide relief”).      Plaintiffs offer other commons issues,

including identifying the precise boundaries of Defendants’

policy or practice, and determining whether that policy or

practice constitutes deliberate indifference to a serious medical

need.   The Court agrees that these questions satisfy the

commonality requirement.

            4.    Typicality

     Typicality is satisfied if “each class member’s claim arises


                                   20
from the same course of events, and each class member makes

similar legal arguments to prove the defendant’s liability.”

Robinson v. Metro-N. Commuter R.R., 267 F.3d 147, 155 (2d Cir.

2001), abrogated on other grounds by Wal-Mart, 564 U.S. at 362,

as recognized in Amara v. CIGNA Corp., 775 F.3d 510 (2d Cir.

2014).   “When it is alleged that the same unlawful conduct was

directed at or affected both the named plaintiff and the class

sought to be represented, the typicality requirement is usually

met irrespective of minor variations in the fact patterns

underlying individual claims.”   Robidoux, 987 F.2d at 936–37.

     Here, Plaintiffs allege a policy or practice of denying

proper treatment for individuals with chronic HCV.   Again, while

there may be variations in individual cases, the fundamental

claims are the same.   See, e.g., Barfield v. Cook, No.

3:18-CV-1198 (MPS), 2019 WL 3562021, at *10 (D. Conn. Aug. 6,

2019) (concluding that “minor variations” among inmates with

chronic HCV “do not undermine typicality”).   Furthermore,

“[t]ypicality may be assumed where [as in this case] the nature

of the relief sought is injunctive and declaratory.”      Nicholson

v. Williams, 205 F.R.D. 92, 99 (E.D.N.Y. 2001).   The requirement

of typicality has therefore been met.

           5.   Adequacy of Representation

     To demonstrate adequacy of representation, Plaintiffs must

first show that counsel is qualified, experienced and generally


                                 21
able to conduct the litigation.    See In re Drexel Burnham Lambert

Grp., 960 F.2d 285, 291 (2d Cir. 1992).    They must also show that

the proposed class members do not have interests antagonistic to

one another.   See id.   The Second Circuit has held that where

plaintiffs seek injunctive and declaratory relief requiring

defendants to comply with federal law, Rule 23(a)(4) is satisfied

even if certain class members pose a potential conflict.      See

Marisol v. Giuliani, 126 F.3d 372, 378 (2d Cir. 1997).

     All members of the proposed class have consistent interests,

as the Complaint seeks clear and adequate treatment practices for

all DOC inmates and detainees with chronic HCV.    Factual issues

about Bruyette and West, and in particular their alleged denials

of treatment, may be explored in discovery but do not disqualify

them as class representatives at this time.2   Questions of

mootness with respect to both are resolved above.    Finally,

Plaintiffs’ attorneys reportedly have significant experience with

civil rights litigation on behalf of vulnerable populations, some

of which has involved class action representation.    The Court

therefore finds the proposed class will be adequately



     2
      As discussed briefly in the Court’s ruling on the motion
to dismiss, Plaintiffs dispute the assertion that either Bruyette
or West denied treatment. Bruyette was reportedly given a
consent agreement and, rather than refusing treatment, asked that
he be able to review the agreement with counsel. Plaintiffs
allege that once counsel approved the agreement, Bruyette agreed
to accept treatment. With respect to West, Plaintiffs refer to
his long history of requesting treatment prior to his release.

                                  22
represented.

     B.    Rule 23(b) Requirements

     “Rule 23(b)(2) provides that an action may be maintained as

a class action if . . . ‘the party opposing the class has acted

or refused to act on grounds generally applicable to the class,

thereby making appropriate final injunctive relief or

corresponding declaratory relief with respect to the class as a

whole.’”   Parker v. Time Warner Ent. Co., L.P., 331 F.3d 13, 18

(2d Cir. 2003) (quoting Fed. R. Civ. P. 23(b)(2)).   Here, the

primary allegation is that Defendants have refused to provide

appropriate medical care to members of the proposed class, and

that a single injunction and declaratory judgment will deliver

relief to all class members.   Those claims are plainly within the

ambit of Rule 23(b).   The motion to certify the class is

therefore granted.

                            Conclusion

     For the reasons set forth above, Defendants’ motion to

dismiss (ECF No. 34) is denied and Plaintiffs’ motion to certify

the class (ECF No. 2) is granted.    Count II of the Complaint is

dismissed without prejudice.

     DATED at Burlington, in the District of Vermont, this 30th

day of March, 2020.

                               /s/ William K. Sessions III
                               William K. Sessions III
                               United States District Court Judge

                                23
